DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP, and Survey & Certification

CMCS Informational Bulletin
DATE:

October 14, 2011

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey and & Certification (CMCS)

SUBJECT:

Reminder: Annual Reassignments for certain Low Income Subsidy (LIS)eligible
Individuals

CMCS CONTACT: Tracey Baker, 410-786-7794, tracey.baker@cms.hhs.gov
In June, the Centers for Medicare & Medicaid Services (CMS) started the process of annual
reassignments for certain LIS-eligible individuals and issued a June 29, 2011, Informational
Bulletin laying out the steps in that process. This is the second of two Bulletins about this
process for 2011. This Bulletin provides an update on the next steps in the process to ensure that
States understand their role in ensuring that dual eligible beneficiaries have timely, affordable,
and comprehensive coverage under the Medicare Part D prescription drug benefit.
Background Information on the CMS Process for Reassigning LIS - Eligible Beneficiaries
CMS performs the following tasks to reassign LIS-eligible beneficiaries:
•
•

Identifying beneficiaries whose LIS eligibility will continue in 2012;
Identifying which plans in each PDP region have a 2012 premium at or below the LIS
benchmark for that region (or have volunteered to waive a de minimis amount above the
benchmark);
Identifying non-renewing PDPs and Medicare Advantage (MA) plans;
Confirming that beneficiaries are assigned to plans in their region of residence, based on
State Medicare Modernization Act (MMA) files; and,
Determining which individuals are subject to reassignment. In general, we reassign only
full subsidy individuals who have not chosen a plan on their own in the past. In the case
of plan non-renewals, we reassign all individuals with full or partial subsidies.

•
•
•

For your information, detailed guidance and additional information can be found in following
documents:
•

Section 40.1.5 of Chapter 3 (Eligibility, Enrollment, and Disenrollment) of the Medicare
Prescription Drug Benefit Manual, available on the Web at:
http://www.cms.hhs.gov/MedicarePresDrugEligEnrol/

•

Section 40.1.8 of Chapter 2 (on Enrollment and Disenrollment) of the Medicare Managed
Care Manual (“Chapter 2”), available on the Web at:
http://www.cms.gov/MedicareMangCareEligEnrol/

•

Guidance memo entitled “2012 Reassignment of Low-Income Subsidy Beneficiaries in
PDPs” dated September 1, 2011, available on our website at:
http://www.cms.gov/PrescriptionDrugCovContra/01_Overview.asp#TopOfPage

CMS Notifications to Beneficiaries
All beneficiaries in continuing plans received an Annual Notice of Change from their 2011 Part
D plan by September 30, 2011. In addition, CMS will mail the following notices to affected
beneficiaries:
•

“PDP Reassignment Notice”: In late October 2011, CMS will mail blue notices to all
LIS beneficiaries who will be reassigned to a new PDP because the plan into which they
were previously auto-enrolled will have a premium above the regional LIS benchmark; or
their current PDP is terminating.

•

“MA Reassignment Notice”: Also in late October, CMS will mail blue notices to all
LIS beneficiaries enrolled in an MA plan that is terminating or has a service area
reduction. These individuals will also be assigned to PDPs.

Unless individuals make an election on their own, they will be automatically assigned to the plan
identified in the notice. To assist them in making an election, both of these blue reassignment
notices will include a list of locally available plans that have no premium liability for people
eligible for the full premium subsidy in 2012. Beneficiaries can use this information to compare
their plan options. Except in plan termination situations, the notice also will inform them of the
new monthly premium amount, if they stay in their current Part D plan.
•

“Choosers Notice”: In early November, CMS will mail tan notices to LIS beneficiaries
who are in a PDP in which they will have a premium liability, but are not being
reassigned by CMS because they actively chose their current plan. These so-called
“choosers” voluntarily elected their current PDP (that is, they were not auto-enrolled,
facilitated-enrolled, or reassigned into their current PDP by CMS) and will qualify for
100 percent premium subsidy in 2012, but their PDP’s premium will be above the
regional LIS benchmark amount in 2012. Like the blue reassignment notice, the tan
“choosers” notice will inform them of the new monthly premium amount for which they
will be liable if they stay in their current PDP and include a list of PDPs that have no
premium liability for people eligible for the full premium subsidy in 2012.

•

“Affordable Care Act (ACA) Formulary Notice”: In December, CMS will mail a
second blue notice to all LIS beneficiaries who will be reassigned to a new PDP. This
includes those reassigned in the PDP and MA reassignments processes referenced above.
This second notice will identify which drugs in their current drug regimen are covered in
the 2012 plan to which they are being reassigned, and how to request an exception to
obtain a drug that is not included in the plan’s formulary.

CMS has created a guide to 2011 Part D mailings sent from CMS, Social Security and the plans.
This guide will summarize each notice’s message, explain when it will be sent, and include the
color of the paper on which the notice will be printed. This guide is available on our Limited
Income and Resources Web page at
https://www.cms.gov/limitedincomeandresources/downloads/2011mailings.pdf . The model
beneficiary letters also will be posted on this Web page, as they become available.
State Notification
This month, CMS sent to each State files containing the names of individuals who have been
reassigned in order to assist States in providing effective customer service to affected
beneficiaries. On October 7, CMS sent a file to each State listing the LIS-eligible individuals in
their State who will receive a blue PDP reassignment letter. On October 14, CMS sent a second
file to each state listing LIS-eligible individuals who will receive a blue MA reassignment letter.
Customer service representatives at 1-800-MEDICARE will be prepared to answer questions
about the reassignment process and about beneficiaries’ full range of options. In addition, plan
information will be available at www.medicare.gov.
The reassignment files that CMS sent to States will contain a list of full duals, partial duals,
Supplemental Security Income (SSI)-only eligible individuals, and approved LIS applicants
residing in their State who will be receiving blue notices from CMS informing them that they
will be reassigned. Individuals whom a State Pharmaceutical Assistance Program has requested
that CMS carve-out of the reassignment process, under its authority to enroll on behalf of its
members, will not be included in this file. This exclusion will ensure that such beneficiaries are
reassigned only once. The file format is attached. These reassignments will subsequently appear
on your normal monthly MMA response file starting October 19.
Thank you for your continued assistance with our efforts to ensure that low-income Medicare
beneficiaries, including dual eligibles, maintain affordable and comprehensive coverage under
the Medicare Part D prescription drug benefit.
Attachment

Attachment A – State Reassignment File Layout
Exchange Name: SRA (State Response)
(where “x” can be “H” for header and “T” for trailer)
Re-Assignment State Response Files - Header Record
Data Field

Length

Position

Format

Valid Values

Header Code

8

1

8

CHAR

9

… 16

CHAR

8

17

… 24

CHAR

File Control Number
Filler

9
767

25
34

… 33
… 800

CHAR
CHAR

‘SRA’ for re-assign state
notification file.
‘CMS ’
(CMS + 5 spaces)
CCYYMMDD
Date file was created.
Spaces
Spaces

Sending Entity

8

File Creation Date

Record Length =

800

…

Re-Assignment State Response Files - Detail Record
Data Field

Length

Position
…
…

Format

Valid Values

3
15

CHAR
CHAR

‘DTL’

24

CHAR

Filled with Spaces if the
SSN is not present.

CHAR
CHAR
CHAR
CHAR

Record Type
Beneficiary’s Health Insurance
Claim
Beneficiary’s SSN

3
12

1
4

9

16

Representative Payee Name
Beneficiary’s First Name
Beneficiary’s Middle Name
Beneficiary’s Last Name

44
12
1
28

25
69
81
82

…

…

68
80
81
109

Beneficiary’s Address Line 1
Beneficiary’s Address Line 2

40
40

110
150

…
…

149
189

CHAR
CHAR

Beneficiary’s Address Line 3

40

190

…

229

CHAR

Beneficiary’s Address Line 4

40

230

…

269

CHAR

Beneficiary’s Address Line 5

40

270

…

309

CHAR

Beneficiary’s Address Line 6

40

310

…

349

CHAR

Beneficiary’s City
Filler
Beneficiary’s State
Filler
Beneficiary’s Zip Code
Beneficiary’s Next Year’s
Organization Marketing Name

26
1
2
1
10
50

350
376
377
379
380
390

…
…

375
376
378
379
389
439

CHAR
CHAR
CHAR
CHAR
CHAR
CHAR

Last name starts in position
83 if a middle initial is
present. Last names that
exceed the length will have
the last characters dropped.
Filled with the Address
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the Address, if
available.
Filled with the City
Spaces
Filled with the State Code
Spaces
Filled with the Zip Code

Data Field
Beneficiary’s Next Year’s Plan
Name
Beneficiary’s Next Year’s Plan
Member Services Toll-Free
Number
Beneficiary’s Next Year’s Plan
Web Address
Beneficiary’s LIS Subsidy CoPayment Category

Length

Position

Format

50

440

…

489

CHAR

18

490

…

507

CHAR

50

508

…

557

CHAR

1

558

…

558

CHAR

Valid Values

1 - high co-pay
2 - low co-pay
3 - no co-pay
4 - 15%

Beneficiary’s Next Year’s Assign
Effective Date

8

559

…

566

NUMERIC

Beneficiary’s Part D

3

567 … 569 CHAR

2

570

…

571

NUMERIC

50

572

…

621

CHAR

50

622

…

671

CHAR

18

672

…

689

CHAR

6

690

695

DECIMAL

8
5

696
704

703
708

NUMERIC
CHAR

3

709

711

CHAR

5

712

716

CHAR

3

717

719

CHAR

6

720

725

DECIMAL

Premium Subsidy

CCYYMMDD
‘100’, ‘075’, ‘050’, or
‘025’

Percentage
Beneficiary’s PDP Region ID
Code
Beneficiary’s Current Year’s
Organization Name
Beneficiary’s Current Year’s Plan
Name
Beneficiary’s Current Year’s Plan
Member Services Toll-Free
Number
Beneficiary’s Current Year’s Plan
Premium Liability
Filler
Beneficiary’s Next Year’s
Contract Number
Beneficiary’s Next Year’s PBP
Number
Beneficiary’s Current Year’s
Contract Number
Beneficiary’s Current Year’s PBP
Number
Beneficiary’s Next Year’s Plan
Premium Liability

Filler

75

Record Length =

800

726

…

800

CHAR

Zero

Used when the premium is
increasing, decreasing, or
remaining the same amount
that is above the
benchmark for the
following year.
Contains next year’s
premium for the current
plan.
Spaces

Re-Assignment State Response Files - Trailer Record
Data Field

Length

Format

Valid Values

Trailer Code

8

1

…

8

CHAR

Sending Entity

8

9

…

16

CHAR

File Creation Date

8

17

…

24

CHAR

File Control Number
Record Count

9
9

25
34

…
…

33
42

CHAR
NUMERIC

‘TRL’ for re-assign state
notification file.
‘CMS ’
(CMS + 5 spaces)
CCYYMMDD
Date file was created.
Spaces
Right justified.

CHAR

Count = Number of detail
records.
Spaces

Filler

758

Record Length =

800

Position

43

…

800

